Citation Nr: 1822332	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-21 805	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a vein disability in both legs. 

3.  Entitlement to service connection for a heart disability. 

4.  Entitlement to service connection for a left shoulder disability. 

5.  Entitlement to service connection for a nerve disability affecting the upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982. This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2012, August 2013, and October 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Offices (R0s) in New York, New York, and Washington, D.C.  In December 2015, the case was remanded for further development.  

In a June 2016 rating decision, the RO granted service connection for unspecified depressive disorder and assigned a 50 percent rating effective June 20, 2011.  Consequently, this issue is no longer on appeal before the Board.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 1978 to September 1982.

2.  On November 21, 2016, prior to the promulgation of a decision in the appeal, VA received a written notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in a November 2016 written statement, stated that he was happy with the decision made to grant service connection for psychiatric disorder and to assign a 50 percent rating, and that there was no need for any more appeals.  Hence, the Veteran has withdrawn this appeal and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KELLI A. KORDICH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


